
	
		II
		Calendar No. 424
		111th CONGRESS
		2d Session
		S. 1507
		[Report No. 111–203]
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2009
			Mr. Carper (for himself,
			 Mr. Lieberman, and
			 Mr. Inouye) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			June 9, 2010
			Reported by Mr.
			 Lieberman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend chapter 89 of title 5, United States Code, to
		  reform Postal Service retiree health benefits funding, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Postal Service Retiree Health
			 Benefits Funding Reform Act of 2009.
		2.Government
			 contributionsSection
			 8906(g)(2)(A) of title 5, United States Code, is amended by striking
			 shall through September 30, 2016, be paid by the United States Postal
			 Service, and thereafter.
		3.Postal Service
			 Retiree Health Benefits FundSection 8909a of title 5, United States
			 Code, is amended—
			(1)in the section
			 heading, by striking Benefit and inserting
			 Benefits; and
			(2)in subsection
			 (d)—
				(A)in paragraph
			 (2)(B)—
					(i)by
			 striking 2017 and inserting 2020; and
					(ii)by
			 striking 2056 and inserting 2059;
					(B)in paragraph
			 (3)—
					(i)by
			 striking the matter preceding subparagraph (B) and inserting the
			 following:
						
							(3)(A)The United States
				Postal Service shall pay into such Fund—
									(i)$5,400,000,000, not later than
				September 30, 2007;
									(ii)$5,600,000,000, not later than
				September 30, 2008;
									(iii)$1,700,000,000, not later than
				September 30, 2009;
									(iv)$1,700,000,000, not later than
				September 30, 2010;
									(v)$3,100,000,000, not later than
				September 30, 2011;
									(vi)$3,900,000,000, not later than
				September 30, 2012;
									(vii)$4,100,000,000, not later than
				September 30, 2013;
									(viii)$4,300,000,000, not later than
				September 30, 2014;
									(ix)$4,500,000,000, not later than
				September 30, 2015;
									(x)$4,700,000,000, not later than
				September 30, 2016;
									(xi)$4,900,000,000, not later than
				September 30, 2017;
									(xii)$5,100,000,000, not later than
				September 30, 2018; and
									(xiii)$5,300,000,000, not later than
				September 30,
				2019.
									;
					(ii)by
			 redesignating subparagraph (B) as subparagraph (C), and inserting after
			 subparagraph (A) the following:
						
							(B)Not later than
				September 30, 2009, and by September 30 of each succeeding year through 2019,
				the United States Postal Service shall pay into such Fund the net present value
				computed under paragraph (1).
							;
				and
					(iii)in subparagraph
			 (C) (as redesignated in this subparagraph), by striking 2017 and
			 inserting 2020; and
					(C)in paragraph 4,
			 by striking financial reporting under subchapter II of chapter 35 of
			 title 31 and inserting valuations under chapter
			 84.
				4.Temporary
			 increase to Postal Service borrowing limitations
			(a)In
			 generalFor fiscal years 2009
			 and 2010, section 2005(a) of title 39, United States Code, shall be applied by
			 substituting $5,000,000,000 for the limitation specified in
			 paragraph (1).
			(b)Maximum amount
			 limitation and repaymentAny
			 amount borrowed under the increase in borrowing authority provided under
			 subsection (a) of this section—
				(1)shall not apply to the maximum amount
			 allowable under section 2005(a)(2) of title 39, United States Code; and
				(2)shall be repaid by the Postal Service to
			 the United States Treasury by not later than the end of fiscal year
			 2019.
				(b)Repayment and
			 limitation on outstanding debtAny amount borrowed under the increase in
			 borrowing authority provided under subsection (a) of this section shall be
			 repaid by the Postal Service to the United States Treasury by not later than
			 the end of fiscal year 2019. The Postal Service's total outstanding debt may
			 not exceed the maximum amount allowable under section 2005(a)(2) of title 39,
			 United States Code.
			5.Consideration of Postal
			 Service financial conditionSection 1207(c)(2) of title 39, United
			 states Code, is amended by inserting The arbitration board shall
			 consider the financial condition of the Postal Service in making any
			 decision. after the first sentence.
		6.Assessment of future
			 business model of the postal serviceSection 710(a) of the Postal Accountability
			 and Enhancement Act (Public Law 109–435; 120 Stat. 3247) is amended by striking
			 the first and second sentences and inserting The Comptroller General of
			 the United States shall prepare and submit to the President and Congress a
			 report that evaluates the options and strategies for the long-term structural
			 and operational reforms of the United States Postal Service necessary to
			 achieve financial stability and long-term fiscal viability. The final report
			 required by this section shall be submitted by March 31, 2010..
		7.Prohibition on
			 bonusesSection 3686 of title
			 39, United states Code, is amended—
			(1)by redesignating
			 subsection (e) as subsection (f); and
			(2)by inserting after
			 subsection (d) the following:
				
					(e)Prohibition on
				bonusesNotwithstanding any provision of this section, including
				subsection (c), any bonus under this section—
						(1)subject to paragraph (2),
				shall be paid on October 1 following the date such bonus would have otherwise
				been paid if not for this subsection; and
						(2)shall not be paid if the
				Postal Service had a year-end net loss for the fiscal year preceding that
				October
				1.
						.
			5.Effective date
			 and application
			(a)In
			 generalThis Act, including
			 the amendments made by this Act, shall be effective as of October 1,
			 2008.
			(b)Application to
			 fiscal year 2009 paymentsAny payments made by the Postal Service
			 under section 8906(g)(2)(A) of title 5, United States Code, for which the
			 Postal Service is not obligated to pay by reason of the amendment made by
			 section 2 of this Act shall be credited against the payments due by September
			 30, 2009, under section 8909a(d)(3) of title 5, United States Code, as amended
			 by this Act.
			8.Effective dates and
			 application
			(a)In general
				(1)Effective
			 dateSections 2, 3, and 4,
			 including the amendments made by those sections, shall be effective as of
			 October 1, 2008.
				(2)Application to fiscal
			 year 2009 paymentsAny payments made by the Postal Service under
			 section 8906(g)(2)(A) of title 5, United States Code, for which the Postal
			 Service is not obligated to pay by reason of the amendment made by section 2 of
			 this Act shall be credited against the payments due by September 30, 2009,
			 under section 8909a(d)(3) of title 5, United States Code, as amended by this
			 Act.
				(b)Other
			 provisionsThe amendments made by sections 5, 6, and 7 shall take
			 effect on the date of enactment of this Act.
			
	
		June 9, 2010
		Reported with amendments
	
